Citation Nr: 1506551	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-06 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Neil B. Riley, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2014, the Veteran testified before the undersigned at a Travel Board hearing held at the RO.  A transcript of that hearing is of record.

The Board notes that the Veteran originally filed a service connection claim for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to the disability claimed.  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  Thus, in light of the Court's decision in Clemons, the Board has re-characterized the issue on appeal as shown on the title page.

In August 2014, the Veteran's representative submitted additional argument and evidence accompanied by a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2014).  Specifically, the Veteran has not been afforded a VA mental disorders examination.  The Veteran submitted a July 2014 opinion from a private psychiatrist assigning a diagnosis of PTSD to the Veteran, and linking the diagnosis of PTSD to in-service stressors.  Moreover, the Veteran has testified that he has experienced stress and anxiety.  Although the Veteran's stressors have not been verified, in light of the claim being broadened to an acquired psychiatric disorder, a VA mental disorders examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant treatment records.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.  

2.  Ask the Veteran to furnish further details regarding the stressful events that the Veteran claims caused his PTSD.  If a sufficient response is received, then attempt to verify the stressor(s).

3.  Then, schedule the Veteran for a VA mental disorders examination to determine the nature and etiology of any acquired psychiatric disorder, to include PTSD and anxiety, and to obtain a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current acquired psychiatric disorder, to include PTSD and anxiety, arose during service or is otherwise related to service.

The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner.  The examiner should note on the VA examination report whether the Veteran's VA claims file was reviewed in connection with this examination.

A fully supported rationale should be provided for all opinions, to include citation to the pertinent evidence of record. 

4.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

